                       UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


JASMINE M. MATSUKADO,                  CIV. NO. 19-00045 LEK-KJM

                    Plaintiff,

     vs.

NANCY A. BERRYHILL, ACTING
SOCIAL SECURITY COMMISSIONER;

                    Defendant.


                   ORDER DENYING PLAINTIFF’S APPEAL AND
             AFFIRIMG THE ADMINISTRATIVE LAW JUDGE’S DECISION

               Before the Court is Plaintiff Jasmine M. Matsukado’s

(“Plaintiff”) Complaint for Review of Social Security Disability

Insurance Determination, filed January 24, 2019, in which she

appeals from Administrative Law Judge Jesse J. Pease’s (“ALJ”)

February 27, 2018 Decision (“Appeal”).       [Dkt. no. 1.]    The ALJ

issued the Decision after conducting a hearing on December 4,

2017.       [Administrative Record (“AR”) at 15.1]    On July 7, 2019,

Plaintiff filed her Opening Brief.       [Dkt. no. 11.]    Defendant

Nancy A. Berryhill, Commissioner of Social Security (“the

Commissioner”), filed her Answering Brief on August 22, 2019,

and Plaintiff filed her Reply Brief on September 4, 2019.         [Dkt.

nos. 13, 14.]       On October 15, 2019, the Court took the Appeal

        1
       The Decision, including the Notice of Decision –
Unfavorable and the List of Exhibits, is AR pages 12-29.
under advisement without a hearing pursuant to Local Rule 7.1(c)

of the Local Rules of Practice for the United States District

Court for the District of Hawaii.      [Dkt. no. 18.]   Plaintiff’s

Appeal is hereby denied for the reasons set forth below.

                            BACKGROUND

          Plaintiff protectively filed an application for a

period of disability and disability insurance benefits beginning

May 15, 2013; her claim was denied on April 1, 2016 and denied

again upon reconsideration August 8, 2016.      Plaintiff filed a

request for a hearing on August 31, 2016, pursuant to 20 C.F.R.

§ 404.929, et seq.   At the December 4, 2017 hearing, Plaintiff

was represented by her current counsel and amended the alleged

onset date to February 13, 2016.       Plaintiff and Marcos Molinar,

an impartial vocational expert (“VE”), testified at the hearing.

[Decision, AR at 15.]

          In the instant Appeal, Plaintiff does not contest the

ALJ’s findings in steps one through three of the five-step

sequential analysis set forth in 20 C.F.R. § 404.1520.      Thus,

the ALJ’s findings as to those steps are only briefly discussed

here.

          At step one, the ALJ determined that Plaintiff earned

$2,431.00 in 2016, but found that these earnings did not

establish substantial gainful activity.      [Id. at 17.]



                                   2
           At step two, the ALJ found Plaintiff had the following

impairments that were considered severe: “history of T12-L2

fractures sustained in 1998; status post fusion and placement of

hardware with chronic pain; partial right foot drop; and

bilateral carpal tunnel syndrome.”      [Id. (emphasis omitted).]

The ALJ found these impairments “significantly limit[ed] the

ability to perform basic work activities as required by [Social

Security Ruling (‘SSR’)] 85-28.”       [Id.]   The ALJ found

Plaintiff’s impairment of rhinitis was nonsevere because the

condition was medically managed and had “no more than a minimal

effect on her ability to work.”    [Id. at 18 (citing 20 CFR

404.1521; SSRs 85-28, 96-3p, and 96-4p).]       The ALJ also found

Plaintiff’s mental impairment of depression was nonsevere.

[Id.]   Plaintiff does not dispute the ALJ’s findings as to

rhinitis or depression.

           At step three, the ALJ found that Plaintiff did “not

have an impairment or combination or impairments that meets or

medically equals the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

404.1525, and 404.1526).”   [Id. at 19 (emphasis omitted).]

           At step four, the ALJ found that Plaintiff had the

residual functional capacity (“RFC”)

           to perform light work as defined in 20 CFR
           404.1576(b) subject to the following limitations:
           she can lift, carry, push, or pull 20 pounds

                                   3
          occasionally and 10 pounds frequently, stand and
          walk for about two hours out of an eight-hour
          day, and sit for about six hours out of an eight-
          hour day. She can occasionally climb ramps and
          stairs, occasionally balance, stoop, kneel,
          crouch, and crawl, and never climb ladders,
          ropes, and scaffolds. She is limited to frequent
          use of the hands and no forceful grasping or
          torqueing with the hands (e.g. opening up a tight
          jar).

[Id. at 20 (emphasis omitted).]

          In considering Plaintiff’s symptoms to determine her

RFC, the ALJ looked at her symptoms “and the extent to which

these symptoms [could] reasonably be accepted as consistent with

the objective medical evidence and other evidence, based on the

requirements of 20 CFR 404.1529 and SSR 16-3p.”    [Id.]   The ALJ

also considered the opinion evidence pursuant to 20 C.F.R.

§ 404.1527.    [Id.]   The ALJ followed a two-step process when he

reviewed Plaintiff’s symptoms.    First, he examined whether an

underlying medically determinable physical and/or mental

impairment existed, and whether it could be reasonably expected

to result in Plaintiff’s alleged symptoms.     Next, the ALJ

analyzed the extent to which Plaintiff’s symptoms limited her

functioning.   If statements regarding intensity, persistence, or

limiting effects of pain were not substantiated by objective

medical evidence, the ALJ considered other evidence to make his

finding of Plaintiff’s disability.     [Id.]




                                   4
          The ALJ noted that Plaintiff testified she could not

work because: she experienced back pain, leg pain, right foot

partial paralysis, right foot numbness, and hypersensitivity

above the numb area; she experienced flare ups when wearing

certain clothing, walking, or showering; she believed her

vertebrae fracture was responsible for many of her symptoms; her

condition had deteriorated over the last five years; she was

recently diagnosed with bilateral carpal tunnel syndrome; she

used biofeedback and mindfulness to help her sleep, but they had

limited effect; and she experienced medication side effects of

sleepwalking and constipation.   [Id.]

          Regarding Plaintiff’s activities of daily living, the

ALJ noted Plaintiff’s testimony that: she spends her day

alternating between sitting, standing, and lying down; she

receives help from family in taking care of her children; she is

unable to get out of bed one day a week due to pain; she can sit

for thirty to sixty minutes and then has to walk for fifteen to

twenty minutes; and she is limited to lifting less than ten

pounds because of back pain.   [Id. at 20-21.]   Also, the ALJ

considered the Function Report - Adult,2 and found Plaintiff’s

statements therein to be similar to her testimony.   [Id. at 21.]

     2 Exhibit 4E, the Function Report - Adult, is an eight page
report dated February 22, 2016, prepared by Plaintiff. [AR at
185-92.]



                                 5
The ALJ found Plaintiff’s impairments could reasonably be

expected to cause her symptoms, but her “statements concerning

the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in

this decision.”   [Id.]

           The ALJ noted Plaintiff did not need reminders to care

for her personal needs or to take medications.      Plaintiff

“stated that she could prepare meals, drive, shop in stores,

handle money, handle stress okay, and handle changes in routine

well.”   [Id. (citing Exh. 4E).]    Her treatment records show

“marked improvement in her symptoms as of her second therapy

visit, and she reported activities including regular

socializing, daily exercise, yoga, Pilates videos, traveling to

the mainland, and camping.”   [Id. (citing Exhs. 4F, p.4; 7F,

pp. 5, 8, 10; 8F, pp. 54, 122).3]      The ALJ noted the record

reflects work activity after the alleged onset date.      While that

work activity did not rise to the level of substantial gainful

activity, the ALJ found that it suggested Plaintiff’s “daily

     3 Exhibit 4F is a collection of medical records from Hawaii
Pacific Health dated February 10, 2016 through May 19, 2016.
[AR at 403-20.] Exhibit 7F is a series of Psychotherapy Intake
Notes, Psychotherapy Progress Notes, and a Psychotherapy
Treatment Plan, by Thomas Cummings, Ph.D., dated April 12, 2017
through September 5, 2017. [AR at 921-30.] Exhibit 8F is a
collection of medical records from Hawaii Pacific Health dated
July 22, 2016 through January 25, 2017. [AR at 931-1094.]


                                   6
activities have at times not been consistent with the presence

of disabling physical impairments.”    [Id.]   “Some of the

physical and mental abilities and social interactions required

in order to perform these activities are the same as those

necessary for obtaining and maintaining employment.”     [Id.]

Therefore, the ALJ reasoned that Plaintiff’s ability to

participate in such activities conflicted with her “alleged

intensity, persistence, and limiting effects of symptoms.”

[Id.]

            The ALJ found Plaintiff’s “medical history [wa]s not

fully consistent with the alleged intensity, persistence, and

limiting effects of her symptoms.”     [Id.]   Plaintiff underwent

surgery for her fractured lumbar vertebrae.     [Id. (citing

Exh. 5F, pp. 74, 240-242).4]    The ALJ noted that, on February 13,

2016, Plaintiff received treatment in an emergency room for a

suspected foot sprain after tripping and falling.     [Id. (citing

Exh. 1F, pp. 10-11).5]

            On August 18, 2016, Plaintiff underwent a

functionality examination.     [Id. at 22 (citing Exh. 8F, p.6).]


        4
       Exhibit 5F is a collection of medical records from
Stanford Health Care, dated approximately July 4, 1998 through
November 17, 1999. [AR at 421-916.]

        5
       Exhibit 1F is medical records from Adventist Health, dated
approximately January 2, 2013 through February 13, 2016. [AR at
234-73.]


                                   7
It “showed that she was in mild to moderate pain and she had an

antalgic gait, tenderness to palpation at L1-2 and at the right

iliotibial band, decreased range of motion in the lumbar spine,

hyper reflexes in the right Achilles, and right foot drop with

loss of sensation in the right lateral foot.”      [Id.]   However,

she “had a negative straight leg raise test, she was able to

tiptoe, and she otherwise had no significant neurological

findings.”    [Id.]   After a series of physical therapy sessions,

Plaintiff “demonstrated excellent progress with her active range

of motion and strength.”    [Id.]   She been “able to go camping

without much soreness afterward,” and she was able to walk on

the treadmill for ten minutes.      [Id. (citing Exh. 8F, pp. 54,

57, 62).]

             A January 29, 2017 magnetic resonance imaging (“MRI”)

scan “showed postoperative changes with a small focus of

abnormal cord signal attributed to myelomalacia and old injury,

however, there was no active compression and no regions of

significant canal or foraminal compromise.”      [Id. (citing

Exh. 8F, pp. 163-64).]    As of February 2, 2017, Plaintiff

“reported that she did not have ‘real pain’ but maybe had

‘muscle soreness from exercise.’”       [Id. (quoting Exh. 8F,

p. 110).]    As of March 2017, she “exhibited decreased motor

strength in her right ankle, decreased sensation in the right

L4-5 distribution, and cautious gait with steppage on the

                                    8
right.”   [Id. (citing Exh. 8F, pp. 128).]    She was unable to

“heel walk,” but overall exhibited normal motor tone and bulk,

was able to “toe walk,” and had normal reflexes and

coordination, and her “motor strength was general 5/5 everywhere

but her right ankle.”   [Id. (citing Exh. 8F, p. 128).]

“Plaintiff continued to receive routine and conservative

treatment for her symptoms.”     [Id.]   The ALJ found there is no

indication she has been recommended to undergo further surgery

for her back or that she use a handheld assistive device.      Also,

Plaintiff’s medical records do not reflect either frequent

emergency room visits or hospitalizations.     The ALJ found that

she did have some limitations from her impairments, and

therefore was limited to work as described in the RFC.

Regarding Plaintiff’s alleged bilateral carpal tunnel syndrome,

the ALJ found that the evidence did not support any greater

limitation than what was reflected in her RFC.     [Id.]

           The ALJ gave “great weight” to the opinions of the

state agency consulting physicians.      [Id. at 23.]   The ALJ found

they assessed functional limitations generally consistent with

the limitations the ALJ found were supported by the record.

[Id. (citing Exhs. 1A; 3A.).6]    The ALJ found the state agency


     6 Exhibit 1A is Plaintiff’s Disability Determination
Explanation at the initial level (“Initial DDE”), dated March
31, 2016, signed by N Shibuya, M.D. [AR at 59-67.] Exhibit 3A
                                             (. . . continued)
                                   9
consulting physicians’ opinions to be generally consistent with

Plaintiff’s reported activities of daily living.     However, the

ALJ found Plaintiff to be more limited than the consulting

physicians opined, and assessed further exertional, postural,

and manipulative limitations.    [Id.]

             The ALJ afforded “little weight” to the opinion of

Dr. Kipta.    [Id. (citing Exh. 6F).7]   The ALJ found that, despite

Dr. Kipta’s treating relationship with Plaintiff, it was a brief

treatment history.    The ALJ noted that Dr. Kipta provided his

opinion after one visit, and only treated Plaintiff one other

time.8   [Id.]   Therefore, the ALJ found the length of treatment

was insufficient for Dr. Kipta to form “a longitudinal picture”

of Plaintiff’s medical condition.      [Id.]

             Additionally, the ALJ found the limitations assessed

by Dr. Kipta were inconsistent with Plaintiff’s activities of

daily living.    [Id.]   The ALJ gave the following examples: in



is Plaintiff’s Disability Determination at the reconsideration
level (“Reconsideration DDE”), dated August 5, 2016, signed by M
Kuge, M.D. [AR at 69-78.]

     7 Exhibit 6F is a Physical Medical Source Statement for
Plaintiff, signed by Joseph Kipta on March 23, 2017. [AR at
917-20.] See also Exh. 8F at 86 (AR at 1016) (treatment note
signed by Joseph Kipta, MD)

     8 The ALJ did not identify Plaintiff’s “one other time”
visit with Dr. Kipta by date, however, Plaintiff was also seen
by Dr. Kipta on December 5, 2016. [Exh. 8F at 85-88 (AR at
1015-18).]


                                  10
May 2017, Plaintiff reported activities including socializing,

and daily exercise, such as yoga and Pilates.      [Id. (citing

Exh. 7F, p. 5).]      In August 2017, Plaintiff “reported she was

‘really busy’ and that this was ‘good for her.’”      [Id. (citing

Exh. 7F, p. 8).]      Therefore, the ALJ gave Dr. Kipta’s opinion

“little weight.”      [Id.]

               The ALJ found the limitations in Plaintiff’s RFC based

on the evidence as a whole.      The ALJ further noted Plaintiff’s

“subjective complaints are not entirely consistent with the

medical evidence and other evidence in the record.”      [Id. at

24.]       Therefore, the ALJ found that Plaintiff “has not been

deprived of the ability to perform work subject to the [RFC]

assessed by this decision for any 12-month period since the

amended alleged onset date.”      [Id.]

               The ALJ found that Plaintiff had past relevant work

as: 1) food service manager, Dictionary of Occupational Titles

(“DOT”) § 187.167-106, a skilled occupation, at SVP Level seven,

and light exertion level;9 2) caterer helper, DOT § 319.677-010,


       9   20 C.F.R. § 404.1568(c) states:

               Skilled work requires qualifications in which a
               person uses judgment to determine the machine and
               manual operations to be performed in order to
               obtain the proper form, quality, or quantity of
               material to be produced. Skilled work may
               require laying out work, estimating quality,
               determining the suitability and needed quantities
                                                  (. . . continued)
                                    11
a semi-skilled occupation, at SVP Level three, and light

exertion level; and 3) retail sales clerk, DOT § 279.357-054, a

semi-skilled occupation, at SVP Level three, and light exertion

level.10     [Decision, AR at 24.]   The ALJ found that, based on the



             of materials, making precise measurements,
             reading blueprints or other specifications, or
             making necessary computations or mechanical
             adjustments to control or regulate the work.
             Other skilled jobs may require dealing with
             people, facts, or figures or abstract ideas at a
             high level of complexity.

“SVP” refers to “specific vocational preparation.” See 20
C.F.R. § 404.1568(a). SVP is “the amount of lapsed time
required by a typical worker to learn the techniques, acquire
the information, and develop the facility needed for average
performance in a specific job-worker situation.” U.S. Dep’t of
Labor, Dictionary of Occupational Titles (“DOT”) at App’x C -
Components of the Definition Trailer (4th ed., rev. 1991). A
level seven is “[o]ver 2 years up to and including 4 years.”
Id.

     10    Section 404.1568(b) states:

             Semi-skilled work is work which needs some skills but
             does not require doing the more complex work duties.
             Semi-skilled jobs may require alertness and close
             attention to watching machine processes; or
             inspecting, testing or otherwise looking for
             irregularities; or tending or guarding equipment,
             property, materials, or persons against loss, damage
             or injury; or other types of activities which are
             similarly less complex than skilled work, but more
             complex than unskilled work. A job may be classified
             as semi-skilled where coordination and dexterity are
             necessary, as when hands or feet must be moved quickly
             to do repetitive tasks.

A level three SVP is “[o]ver 1 month up to and including 3
months.” DOT at App’x C.



                                     12
VE’s testimony, Plaintiff was unable to return to her past

relevant work.    [Id.]

             As to step five, on the amended alleged disability

onset date, Plaintiff was “a younger individual age 18-49,” had

at least a high school education, and was able to communicate in

English.11    [Id. (emphasis omitted) (citing 20 CFR 404.1563,

404.1564).]    In light of these factors, Plaintiff’s RFC, and the

Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P,

Appendix 2, the ALJ found that Plaintiff was “capable of making

a successful adjustment to other work that exists in significant

numbers in the national economy.”      [Id. at 25.]   The ALJ noted

Plaintiff’s limitations eroded the unskilled, light occupational

base, but the VE testified that an individual with Plaintiff’s

limitations could perform the following occupations: 1) storage

facility rental clerk, DOT § 295.367-026, an unskilled

occupation, at SVP Level two and light exertion level, with

approximately 44,792 jobs in the national economy;

2) microfilming document preparer, DOT § 249.587-018, an

unskilled occupation, at SVP Level two, and sedentary exertion

level, with approximately 145,025 jobs in the national economy;


     11The ALJ noted that transferability of job skills was not
material because the Plaintiff was not disabled regardless of
transferable job skills. [Decision, AR at 24 (citing SSR 82-41
and 20 CFR Part 404, Subpart P, Appendix 2).]



                                  13
and 3) escort vehicle driver, DOT § 919.663-022, an unskilled

occupation, at SVP Level two, and sedentary exertion level, with

approximately 21,000 jobs in the national economy.12     [Decision,

AR at 25.]    The ALJ also found that the VE’s testimony was

consistent with the DOT.    [Id.]    The ALJ therefore found that

Plaintiff could return “to other work that exists in significant

numbers in the national economy,” and, as of the amended alleged

onset date through the date of the Decision, Plaintiff was not

disabled under the Social Security Act.     [Id. at 25-26 (citing

20 CFR 404.1520(g)).]

             In the instant Appeal, Plaintiff argues the ALJ erred

in disregarding and/or rejecting her testimony, as well as the

opinion of Dr. Kipta, about her limitations.     Plaintiff also

argues the ALJ erred in his presentation of hypothetical

questions to the VE.

                               STANDARD

I.   Review of Social Security Decisions

             The Ninth Circuit conducts a de novo review of a

district court’s order in a social security appeal.     Treichler

v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.




     12A level two SVP is “[a]nything beyond short demonstration
up to and including 1 month.” DOT at App’x C.



                                    14
2014).   Thus, in reviewing the Commissioner’s decision, this

Court applies the same standards the Ninth Circuit applies.

            A court will only disturb the Commissioner’s decision

“if it is not supported by substantial evidence or if it is

based on legal error.”   Id. (citation and quotation marks

omitted).   “Substantial evidence is more than a mere scintilla

but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (citation and internal quotation marks omitted).   In

reviewing a decision by the Commissioner, a district court must

consider the entire record as a whole.   Id. (citation omitted).

Where the inferences reasonably drawn from the record would

support either affirmance or reversal, the district court may

not substitute its judgment for the ALJ’s.   Molina v. Astrue,

674 F.3d 1104, 1111 (9th Cir. 2012).   To ensure a court does not

substitute its judgment for the ALJ’s, it must “‘leave it to the

ALJ to determine credibility, resolve conflicts in the

testimony, and resolve ambiguities in the record.’”   Brown-

Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (quoting

Treichler, 775 F.3d at 1098).   Furthermore, “[e]ven when the ALJ

commits legal error, we uphold the decision where that error is

harmless, meaning that it is inconsequential to the ultimate

nondisability determination, or that, despite the legal error,

                                 15
the agency’s path may reasonably be discerned, even if the

agency explains its decision with less than ideal clarity.”    Id.

(citation and internal quotation marks omitted).

II.   Five-Step Analysis

           The following analysis applies in cases involving

review of the denial of social security disability benefits.

                For purposes of the Social Security Act, a
           claimant is disabled if the claimant is unable
           “to engage in any substantial gainful activity by
           reason of any medically determinable physical or
           mental impairment which can be expected to result
           in death or which has lasted or can be expected
           to last for a continuous period of not less than
           12 months.” 42 U.S.C. § 423(d)(1)(A). In order
           to determine whether a claimant meets this
           definition, the ALJ employs a five-step
           sequential evaluation. Parra v. Astrue, 481 F.3d
           742, 746 (9th Cir. 2007); 20 C.F.R.
           §§ 404.1520(a), 416.920(a). In brief, the ALJ
           considers whether a claimant is disabled by
           determining: (1) whether the claimant is “doing
           substantial gainful activity”; (2) whether the
           claimant has a “severe medically determinable
           physical or mental impairment” or combination of
           impairments that has lasted for more than 12
           months; (3) whether the impairment “meets or
           equals” one of the listings in the regulations;
           (4) whether, given the claimant’s “residual
           functional capacity,” the claimant can still do
           his or her “past relevant work”; and (5) whether
           the claimant “can make an adjustment to other
           work.” 20 C.F.R. §§ 404.1520(a), 416.920(a).
           The claimant bears the burden of proof at steps
           one through four. Parra, 481 F.3d at 746.

Molina, 674 F.3d at 1110.   If the analysis reaches step five,

the burden shifts to the Commissioner to prove the claimant can




                                16
perform other work.   Garrison v. Colvin, 759 F.3d 995, 1011 (9th

Cir. 2014).

                             DISCUSSION

I.   Whether the ALJ Erred in Rejecting Plaintiff’s Testimony

          Plaintiff argues “[t]he ALJ failed to give specific,

clear and convincing reasons to reject [Plaintiff’s] symptom

testimony.”   [Opening Brief at 8 (emphasis omitted).]

     A.   Credibility Assessment

          “[T]o determine whether a claimant’s testimony

regarding subjective pain or symptoms is credible,” an ALJ must

use a “two-step analysis.”   Garrison, 759 F.3d at 1014.   “First,

the ALJ must determine whether the claimant has presented

objective medical evidence of an underlying impairment which

could reasonably be expected to produce the pain or other

symptoms alleged.”    Id. (citation and quotation marks omitted).

“Second, if the claimant meets the first test, and there is no

evidence of malingering, the ALJ can reject the claimant’s

testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.”

Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)

(citations and internal quotation marks omitted).   The Ninth

Circuit has stated

          The ALJ may consider many factors in weighing a
          claimant’s credibility, including (1) ordinary
          techniques of credibility evaluation, such as the

                                 17
             claimant’s reputation for lying, prior
             inconsistent statements concerning the symptoms,
             and other testimony by the claimant that appears
             less than candid; (2) unexplained or inadequately
             explained failure to seek treatment or to follow
             a prescribed course of treatment; and (3) the
             claimant’s daily activities.

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008)

(citations and internal quotation marks omitted).

“‘Contradiction with the medical record is a sufficient basis

for rejecting the claimant's subjective testimony.’”    Everson v.

Colvin, 577 F. App’x 743, 744 (9th Cir. 2014) (quoting Carmickle

v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir.

2008)).   Inconsistency between a plaintiff’s activities of daily

living and her testimony is also a specific, clear and

convincing reason for rejecting a plaintiff’s testimony.    Id.

             Furthermore, “[g]eneral findings are insufficient;

rather, the ALJ must identify what testimony is not credible and

what evidence undermines the claimant’s complaints.”    Brown-

Hunter, 806 F.3d at 493 (citations and quotation marks omitted).

However, “[i]f the ALJ’s credibility finding is supported by

substantial evidence in the record, we may not engage in second-

guessing.”    Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.

2002) (citation omitted).

     B.      The ALJ’s Credibility Analysis

             First, the ALJ found that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause

                                  18
the alleged symptoms.”   [Decision, AR at 21.]    Second, he found

that Plaintiff’s testimony was “not entirely consistent with the

medical evidence and other evidence in the record.”     [Id.]

Plaintiff argues the ALJ erred in not specifying which parts of

Plaintiff’s testimony he found not credible and in not providing

clear and convincing reasons for making such a finding.

          With regard to Plaintiff’s contention that the ALJ did

not sufficiently specify which testimony he found to be not

credible, Plaintiff relies heavily on the Ninth Circuit decision

of Brown-Hunter, 806 F.3d 487.   See, e.g., Opening Brief at 11.

However, her reliance on Brown-Hunter is misplaced.     There, the

Ninth Circuit held that the ALJ erred in failing to: 1) identify

which testimony she found not credible; and 2) explain “which

evidence contradicted that testimony.”      Brown Hunter, 806 F.3d

at 494 (emphasis and citation omitted).     The Ninth Circuit was

not able to “review whether the ALJ provided specific, clear,

and convincing reasons for rejecting [the claimant’s] pain

testimony.”   Id.   In Brown-Hunter, the ALJ “did not specifically

identify any such inconsistencies; she simply stated her non-

credibility conclusion and then summarized the medical evidence

supporting her RFC determination.”    Id.   The Ninth Circuit

rejected the Commissioner’s argument that it was acceptable for

the reviewing court to “infer that the ALJ rejected petitioner’s

testimony to the extent it conflicted with” the medical

                                 19
evidence.   Id. (brackets, citation, and quotation marks,

omitted).

            Here, the ALJ did not make “only a general credibility

finding without providing any reviewable reasons” for doing so.

See id.   Instead, he thoroughly recounted Plaintiff’s testimony

and found that her “statements concerning the intensity,

persistence, and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”   See Decision, AR at 20-21.   “ALJs routinely

include this statement in their written findings as an

introduction to the ALJ’s credibility determination.   After

making this boilerplate statement, the ALJs typically identify

what parts of the claimant’s testimony were not credible and

why.”   Treichler, 775 F.3d at 1103 (citations omitted).

However, this introductory remark, without elaboration, “falls

short of meeting the ALJ’s responsibility to provide ‘a

discussion of the evidence’ and ‘the reason or reasons upon

which’ his adverse determination is based.”    Id. at 1103

(quoting 42 U.S.C. § 405(b)(1)).

            The instant Decision is distinguishable from the ALJs’

decisions in Treichler and Brown-Hunter.   In contrast to the

decisions in those cases, the ALJ’s analysis of Plaintiff’s

testimony was not confined to a single, introductory statement

that the testimony was not credible.   Here, the ALJ specifically

                                 20
identified Plaintiff’s testimony regarding the intensity,

persistence, and limiting effects of her symptoms by summarizing

her testimony, including, but not limited to, the location,

triggers, and description of her pain, numbness, and paralysis.

[Decision, AR at 20-21.]   Therefore, the ALJ met his

responsibility to provide a detailed and cogent summary of

Plaintiff’s testimony.   See, e.g., James B. v. Berryhill, Case

No. 6:17-cv-1888-SI, 2018 WL 5786218, at *4 (D. Or. Nov. 5,

2018) (concluding the ALJ’s “detailed and cogent summary” of the

plaintiff’s testimony was satisfactory and distinguishable from

the general conclusory statements prohibited by Treichler and

Brown-Hunter).   Because the ALJ specified which portion of

Plaintiff’s testimony he found was not credible, this Court is

able to discern the “‘agency’s path’” in reaching the

creditability determination.   See Treichler, 799 F.3d at 1103

(stating reversal was required “[b]ecause ‘the agency’s path’

[could not] ‘reasonably be discerned’” (quoting Alaska Dep’t of

Envtl. Conserv. v. EPA, 540 U.S. 461, 497, 124 S. Ct. 983

(2004))).

            Plaintiff also argues that the ALJ did not provide

sufficient reasons for rejecting her symptom testimony.   The ALJ

rejected her testimony after he found inconsistencies between

Plaintiff’s testimony and: 1) her activities of daily living;

and 2) the objective medical evidence.   [Decision, AR at 20-24.]

                                 21
          1.   Inconsistency with Plaintiff’s Daily Activities

          An “ALJ is not required to believe every allegation of

disabling pain, or else disability benefits would be available

for the asking, a result plainly contrary to 42 U.S.C.

§ 423(d)(5)(A).”   Molina, 674 F.3d at 1112 (citation and

internal quotation marks omitted).   The Ninth Circuit has

stated,

          [w]hile a claimant need not “‘vegetate in a dark
          room’” in order to be eligible for benefits,
          Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir. 1987)
          (quoting Smith v. Califano, 637 F.2d 968, 971 (3d
          Cir. 1981)), the ALJ may discredit a claimant’s
          testimony when the claimant reports participation
          in everyday activities indicating capacities that
          are transferable to a work setting, see Morgan v.
          Comm’r Soc. Sec. Admin., 169 F.3d 595, 600 (9th
          Cir. 1999). Even where those activities suggest
          some difficulty functioning, they may be grounds
          for discrediting the claimant’s testimony to the
          extent that they contradict claims of a totally
          debilitating impairment.

Id. at 1112–13 (some citations omitted).

          There are “two grounds for using daily activities to

form the basis of an adverse credibility determination.”     Orn v.

Astrue, 495 F.3d 625, 639 (9th Cir. 2007).   The first ground is

activities that contradict a plaintiff’s testimony.   Id.    The

second ground is the activities show a claimant “‘is able to

spend a substantial part of his day engaged in pursuits

involving the performance of physical functions that are




                                22
transferable to a work setting.’”      Id. (citations and quotation

marks omitted).

          Here, with respect to the first ground, the ALJ found

that Plaintiff’s claims as to the limiting effects of her

impairments were inconsistent with her daily activities,

including: performing personal care and taking medication

without reminders; preparing meals, driving, shopping in stores,

handling money, dealing with stress in an acceptable ways,

handling changes in routine well; socializing regularly;

exercising daily; participating in yoga; using Pilates videos;

traveling to the mainland; and camping.     [Decision, AR at 21.]

With respect to the second ground, Plaintiff engaged in work

activity after the alleged onset date which, although not rising

to the level of substantial gainful activity, was indicative of

inconsistency between her activities of daily living and her

claims of disabling impairment.    [Id.]   The ALJ noted “[s]ome of

the physical and mental abilities and social interactions

required in order to perform these activities are the same as

those necessary for obtaining and maintaining employment.”

[Id.]

          Plaintiff argues the ALJ’s explanation of the

inconsistency between her activities of daily living and her

testimony was inadequate.   In support, Plaintiff argues “where

the ALJ added a summary of activities of daily living with the

                                  23
same lack of specificity as to what inconsistencies exist and

with none identifiably present, this did not cure the ALJ’s

error of failing to provide specific, clear and convincing

reasons to reject [Plaintiff’s] testimony.”     [Opening Brief at

14-15 (citation omitted).]   However, the ALJ analyzed

Plaintiff’s testimony in light of both of the grounds expressed

in Orn.   See Orn, 495 F.3d at 639.    The ALJ clearly and

specifically explained that he found Plaintiff’s testimony to be

contradicted by her activities of daily living, cited to

specific activities, relayed his interpretation thereof, and

made findings.   See Decision, AR at 21.    Thus, Plaintiff’s

argument is rejected.

            Plaintiff also argues the ALJ’s interpretation of the

evidence was incorrect because there was no inconsistency

between her daily activities and her testimony.     However, the

ALJ is responsible for resolving issues related to credibility,

as well as conflicts and ambiguities in the evidence.     Brown-

Hunter, 806 F.3d at 492.   Furthermore, even if Plaintiff’s

assertion that no inconsistency exists is a rational

interpretation of the evidence, “if evidence exists to support

more than one rational interpretation, [this Court] must defer

to the Commissioner’s decision.”      See Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (citation

omitted).   Here, the ALJ’s interpretation is rational,

                                 24
therefore, Plaintiff’s argument is rejected, and the ALJ’s

assessment of the inconsistencies between Plaintiff’s testimony

and her activities of daily living will not be disturbed.

             2.    Inconsistency with Medical Evidence

             The ALJ noted inconsistencies between Plaintiff’s

objective medical evidence and her testimony regarding “the

alleged intensity, persistence, and limiting effects of her

symptoms.”    [Decision, AR at 21.]    Plaintiff contends the ALJ’s

treatment of her testimony was inadequate with respect to the

objective medical evidence.    [Opening Brief at 12 (citing Brown-

Hunter, 806 F.3d at 493).]    However, “[c]ontradiction with the

medical record is a sufficient basis for rejecting the

claimant’s subjective testimony.”      Carmickle, 533 F.3d at 1161

(9th Cir. 2008) (citation omitted).     Here, the ALJ highlighted

contradictions including: Plaintiff’s lack of “significant

neurological findings”; [Decision, AR at 22;] MRI scan with “no

active compression and no regions of significant canal or

foraminal compromise;” [id. (citing Exhibit 8F, pp. 163-164);]

and improvement following physical therapy, including when she

“did not demonstrate foot drop or steppage, though she still had

right ankle weakness,” [id. (citing Exh. 8F, pp. 118, 125)].

             Evidence of conservative treatment can be sufficient

to uphold an ALJ’s adverse credibility analysis.     Parra v.

Astrue, 481 F.3d 742, 751 (9th Cir. 2007).     The ALJ also noted

                                  25
Plaintiff’s conservative treatment history, without frequent

emergency room visits or extended hospitalizations, since the

amended alleged onset date.   Thus, the ALJ identified sufficient

inconsistencies between Plaintiff’s testimony as to the

intensity, persistence and limiting effects of her symptoms and

the objective medical evidence with enough specificity for this

Court to review the “agency’s path.”

          Even if any single instance of either Plaintiff’s

daily activities or the objective medical evidence, in

isolation, would not constitute a clear and convincing reason to

discredit Plaintiff’s testimony, the combination of evidence met

the standard required to uphold the ALJ’s Decision.   See Turull

v. Saul, 777 F. App’x 212, 214 (9th Cir. 2019) (holding that

“the lack of supporting medical evidence, inconsistencies

between [the plaintiff’s] testimony and the record, and [the

plaintiff’s] reported daily activities” were clear and

convincing reasons to discount his testimony (some citations

omitted) (citing Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219,

1227 (9th Cir. 2009))).   Therefore, the ALJ provided clear and

convincing reasons for discrediting Plaintiff’s testimony.

Furthermore, “[a]lthough [Plaintiff] advocates an alternative

interpretation of the medical records, [s]he has not shown that

the ALJ’s interpretation was unreasonable.”   See id. (citing

Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017)).    For

                                26
these reasons, Plaintiff’s arguments regarding the ALJ’s

credibility analysis are rejected.

II.   Whether the ALJ Erred in Rejecting Dr. Kipta’s Opinion

             Plaintiff argues the ALJ improperly rejected the

opinion of Dr. Kipta.    Plaintiff argues the ALJ failed to

consider all of the factors listed in 20 C.F.R. § 404.1527(c),

and he failed to adequately explain his decision regarding

Dr. Kipta.    In particular, Plaintiff argues more weight should

have been afforded to Dr. Kipta’s opinion because he was her

treating physician, and a specialist in neurology.    In response,

the Commissioner argues the ALJ’s rejection of Dr. Kipta’s

opinion was appropriate, and he properly explained his decision.

             On the evaluation of medical source opinions, the

Ninth Circuit has stated,

                  The medical opinion of a claimant’s treating
             physician is given “controlling weight” so long
             as it “is well-supported by medically acceptable
             clinical and laboratory diagnostic techniques and
             is not inconsistent with the other substantial
             evidence in [the claimant’s] case record.” 20
             C.F.R. § 404.1527(c)(2). When a treating
             physician’s opinion is not controlling, it is
             weighted according to factors such as the length
             of the treatment relationship and the frequency
             of examination, the nature and extent of the
             treatment relationship, supportability,
             consistency with the record, and specialization
             of the physician. Id. § 404.1527(c)(2)–(6).

Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017)

(alteration in Trevizo).    The Ninth Circuit has also stated,


                                  27
                “To reject [the] uncontradicted opinion of a
           treating or examining doctor, an ALJ must state
           clear and convincing reasons that are supported
           by substantial evidence.” Ryan v. Comm’r of Soc.
           Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)
           (alteration in original) (quoting Bayliss v.
           Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)).
           “If a treating or examining doctor’s opinion is
           contradicted by another doctor’s opinion, an ALJ
           may only reject it by providing specific and
           legitimate reasons that are supported by
           substantial evidence.” Id. (quoting Bayliss, 427
           F.3d at 1216); see also Reddick v. Chater, 157
           F.3d 715, 725 (9th Cir. 1998) (“[The] reasons for
           rejecting a treating doctor’s credible opinion on
           disability are comparable to those required for
           rejecting a treating doctor’s medical opinion.”).
           “The ALJ can meet this burden by setting out a
           detailed and thorough summary of the facts and
           conflicting clinical evidence, stating his
           interpretation thereof, and making findings.”
           Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
           1989) (quoting Cotton v. Bowen, 799 F.2d 1403,
           1408 (9th Cir. 1986)).[13] “When an examining
           physician relies on the same clinical findings as
           a treating physician, but differs only in his or
           her conclusions, the conclusions of the examining
           physician are not ‘substantial evidence.’” Orn,
           495 F.3d at 632. Additionally, “[t]he opinion of
           a nonexamining physician cannot by itself
           constitute substantial evidence that justifies
           the rejection of the opinion of either an
           examining physician or a treating physician.”
           Lester v. Chater, 81 F.3d 821, 831 (9th Cir.
           1995) (emphasis in original).

Revels, 874 F.3d at 654-55 (emphasis and some alterations in

Revels).




     13Cotton was superseded by statute on other grounds.      See,
e.g., Everson, 577 F. App’x at 743.



                                28
          Here, the opinion of Dr. Kipta is contradicted by the

opinions of the two state agency consulting physicians

Dr. Shibuya and Dr. Kuge.   See Decision, AR at 23 (citing

Exhs. 1A; 3A).   Therefore, to reject Dr. Kipta’s opinion, the

ALJ was required to provide “specific and legitimate reasons

that are supported by substantial evidence,” which he

accomplished by “setting out a detailed and thorough summary of

the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings.”   See Revels, 874

F.3d at 654 (citations, and internal quotation marks omitted).

     A.   The ALJ’s Evaluation of Dr. Kipta’s Opinion

          In assigning little weight to Dr. Kipta’s opinion, the

ALJ first noted the length of the treating relationship.     The

ALJ found that, because Dr. Kipta furnished his opinion “after

one visit with [Plaintiff] and only treated her one other time,”

“the treating relationship did not last long enough for

Dr. Kipta to have obtained a longitudinal picture of

[Plaintiff’s] medical condition.”    [Decision, AR at 23.]

Second, the ALJ concluded that “the severe limitations assessed

by Dr. Kipta are inconsistent with the claimant’s activities of

daily living.”   [Id.]

          With regard to the length of the treating

relationship, the Ninth Circuit has noted that a treating

physician’s opinion may warrant little to no weight if the

                                29
physician had “not seen the patient long enough to ‘have

obtained a longitudinal picture’ of the patient’s impairments.”

Holohan v. Massanari, 246 F.3d 1195, 1202 n.2 (9th Cir. 2001)

(quoting 20 C.F.R. § 404.1527(d)(2)(i)).   The ALJ found that

Plaintiff’s two visits with Dr. Kipta did not generate the kind

of treating relationship sufficient to justify controlling or

even substantial weight.   See Decision, AR at 23.   Furthermore,

the duration, or lack thereof, of the physician-patient

relationship is one of several factors that has been considered

in evaluating opinion evidence.    See Lee v. Berryhill, 721 F.

App’x 604, 607 (9th Cir. 2017) (“The minimal objective evidence

supporting [the physician’s] opinions and the brevity of the

patient-physician relationship justify discounting these

opinions.” (citation omitted)).    Therefore, the ALJ did not err

in assigning little weight to Dr. Kipta’s opinion in light of

the length of the treating relationship.

          The ALJ also found Dr. Kipta’s opinion to be

inconsistent with Plaintiff’s activities of daily living.

[Decision, AR at 23.]   The Ninth Circuit held that the weight

afforded to a medical opinion may be discounted pursuant to an

inconsistency between the restrictions opined therein and

plaintiff’s level of activity.    See Rollins v. Massanari, 261

F.3d 853, 856 (9th Cir. 2001) (noting the extreme restrictions

assessed by the claimant’s treating physician were inconsistent

                                  30
with unexceptional activities of daily living).   Furthermore,

inconsistencies between a treating physician’s opinion and a

claimant’s activities of daily living can be a specific and

legitimate reason to reject the claimant’s testimony.   Morgan,

169 F.3d at 600–02.    Here, the ALJ found that Dr. Kipta’s

opinion was inconsistent with Plaintiff’s activities of daily

living, “including socializing, daily exercise, and using yoga

and Pilates videos.”   [Decision, AR at 23 (citing Exh. 7F, p.

5).]   Thus, the inconsistencies between Plaintiff’s   activities

of daily living and Dr. Kipta’s opinion support the ALJ’s

decision to assign little weight to Dr. Kipta’s opinion.

       B.   Medical Opinion Evidence

            Here, although the ALJ’s treatment of the medical

opinion evidence was not elaborate, it was adequate.    “Long-

standing principles of administrative law require us to review

the ALJ’s decision based on the reasoning and factual findings

offered by the ALJ — not post hoc rationalizations that attempt

to intuit what the adjudicator may have been thinking.”     Bray,

554 F.3d at 1225-26 (citing SEC v. Chenery Corp., 332 U.S. 194,

196, 67 S. Ct. 1575, 91 L. Ed. 1995 (1947)).   Because the ALJ

only cited two factors in assessing Dr. Kipta’s opinion, several

possibly relevant factors, including some raised by the

Commissioner in the Answering Brief, were not considered in

reviewing the ALJ’s Decision.   See Answering Brief at 10

                                 31
(arguing “Dr. Kipta cited only Plaintiff’s subjective symptom

testimony” in his opinion).   The ALJ could have cited the check-

the-box, conclusory format of Dr. Kipta’s opinion, and the lack

of objective or clinical findings cited by Dr. Kipta therein, in

assigning less weight to Dr. Kipta’s opinion.    See Exh. 6F.

However, because the ALJ did not identify those factors, they

were not considered by this Court in reviewing the ALJ’s

Decision.

            Furthermore, Plaintiff asserts that, in accordance

with the factors listed in § 404.1527(c)(2)–(6), the ALJ should

have given more weight to Dr. Kipta’s opinion because he is a

specialist in neurology.   The ALJ did not specifically identify

Dr. Kipta as a specialist, nor explain his decision to not give

the opinion extra weight due to Dr. Kipta’s specialty.    See

Decision, AR at 23.   However, the ALJ “considered the opinion

evidence in accordance with 20 C.F.R. § 404.1527.”    Id at 20.

Furthermore, “[t]he agency was not required to specifically

reference each factor listed in 20 C.F.R. § 404.1527(c).”

Harris v. Colvin, 584 F. App’x 526, 527 n.1 (9th Cir. 2014).

Similarly, the ALJ here was not required to explicitly discuss

each § 404.1527(c) factor.    See id.   Therefore, sufficient

consideration of the § 404.1527(c) factors is evidenced in the

ALJ’s decision.



                                 32
          In light of the conflicting medical opinion evidence,

the ALJ set out the facts and conflicting evidence in a thorough

and detailed summary, stated his interpretation of the facts and

evidence and made his findings.    See Decision, AR at 23.   The

ALJ gave the opinion of Dr. Kipta a reduced weight due to the

brevity of the treating relationship, and the conflicts with

Plaintiff’s activities of daily living.   Thus, the opinion of

Dr. Kipta was not assigned reduced weight solely due to the

conflict with nonexamining physicians, Dr. Shibuya and Dr. Kuge,

and the reasons provided by the ALJ are sufficient.

          Plaintiff also alleges Dr. Shibuya and Dr. Kuge did

not review the entirety of her medical record.   [Opening Brief

at 25 (citing AR at 59-67, 69-78).14]   Plaintiff’s citation to

every page of both the Initial DDE and Reconsideration DDE is

not persuasive because it does not allow for meaningful review.

Plaintiff’s argument that the state agency consulting physicians

“only review[ed] 187 pages of her 754 pages of medical records”

is construed as an argument that the ALJ erred in relying on the

opinions of Dr. Shibuya and Dr. Kuge because: 1) the state

agency consulting physicians did not review Plaintiff’s 496

pages of records from Stanford, Exhibit 5F; and 2) the state

     14AR at 59-67 is Exhibit 1A, the Initial DDE by
Dr. Shibuya, and AR at 69-78 is Exhibit 3A, the Reconsideration
DDE by Dr. Kuge.



                                  33
agency consulting physicians did not review medical records that

were generated from treatment that occurred after the Initial

DDE and Reconsideration DDE.   See Opening Brief at 25.

            With respect to the first point, both state agency

consulting physicians noted that they had received records from,

inter alia, Stanford.   See Exh. 1A at 3, AR at 61; Exh. 3A at 4,

AR at 72.   Plaintiff has not presented any argument that the

Stanford records considered by the state agency consulting

physicians are different from the Stanford records are AR pages

421 through 916.   Therefore, Plaintiff’s claim that the state

agency consulting physicians only reviewed 187 pages of her

medical records is unsubstantiated, and contrary to the

evidence.

            With respect to the second point, the ALJ noted that

“evidence received after the reconsideration determination

including medical records and hearing testimony supports a

finding that the claimant is more limited than the medical

consultants concluded.”   [Decision, AR at 23.]   The ALJ included

“further exertional, postural, and manipulative limitations” in

Plaintiff’s RFC to account for the additional medical records.

[Id.]   Thus, the ALJ properly incorporated records from

Plaintiff’s treatment that were generated after the completion

of the Initial DDE and Reconsideration DDE into the RFC.



                                 34
Therefore, Plaintiff’s argument that the medical evidence

reviewed by Drs. Shibuya and Kuge was insufficient is rejected.

          For these reasons, Plaintiff’s arguments regarding the

medical opinion evidence are rejected.

III. Step Five Error

          Plaintiff argues the ALJ erred at step five of the

analysis because he did not include all of the limitations

claimed by Plaintiff in his hypothetical questions to the VE.

Therefore, Plaintiff argues, the Commissioner did not meet her

burden of demonstrating that jobs which Plaintiff can perform

exist in significant numbers in the national economy.

          “[I]t is proper for an ALJ to limit a hypothetical to

restrictions supported by substantial evidence in the record.”

Bayliss, 427 F.3d at 1217-18 (citation omitted).   Therefore, it

was proper for the ALJ to pose hypothetical questions to the VE

that “contained all of the limitations that the ALJ found

credible and supported by substantial evidence in the record.”

See id. at 1217.   Here, the limitations alleged to have been

omitted in error from the hypothetical questions are based on

the portions of Plaintiff’s testimony that the ALJ found to be

not credible and the opinion of Dr. Kipta.   Because the ALJ’s

hypothetical questions included the limitations he found to be

credible and supported by the substantial evidence, the ALJ’s

reliance on the testimony of the VE was proper.    See Decision,

                                35
AR at 25.   Plaintiff’s arguments regarding error in the

hypothetical questions is rejected.

                                CONCLUSION

            On the basis of the foregoing, Plaintiff’s appeal of

the Administrative Law Judge’s February 27, 2018 Decision is

HEREBY DENIED, and the Decision is HEREBY AFFIRMED.   There being

no remaining issues in this case, the Court DIRECTS the Clerk’s

Office to enter judgment and close the case immediately.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAI`I, February 27, 2020.




JASMINE M. MATSUKADO VS. NANCY A. BERRYHILL, ETC.; CV 19-00045
LEK-KJM; ORDER DENYING PLAINTIFF'S APPEAL AND AFFIRMING THE
ADMINISTATIVE LAW JUDGE'S DECISION




                                    36
